DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 1/25/21 has been entered.  Claims 1- 3, 5, 7, 9- 10, 16- 18, 20- 22, 24- 25, 31- 32, 36 and 38 are amended.  Claim 8 is canceled.  Claim 39 is added.  Claims 1- 7, 9- 11, 16- 26 and 31- 39 are pending and being addressed by this Action.
Reasons for Allowance
Claims 1- 7, 9- 11, 16- 26 and 31- 39 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein the U-shaped channel contains a passage configured to restrain the balloon and the guidewire from deviating out of the passage.
Regarding claim 16, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, (b) translating a first wheel of an adjuster using at least one retaining slot of the adjuster from a non-engaged configuration where the first wheel does not engage a guidewire to an engaged configuration where the first wheel engages the guidewire, the adjuster comprising:(i)    the first wheel which on rotation translates the guidewire positioned in the adjuster along an axis of the 
Schaeffer (US Pub. No. 2005/0245847 A1) discloses translating a first wheel of an adjuster (32) (Figs. 4- 5) using at least one retaining slot (58) (Figs. 4- 5) of the adjuster from a non-engaged configuration where the first wheel does not engage a guidewire to an engaged configuration where the first wheel engages the guidewire, the adjuster comprising:(i)    the first wheel (32) which on rotation translates the guidewire (17) (Figs. 4- 5) positioned in the adjuster along an axis of the guidewire (Figs. 4- 5) (Ps. [0033] – [0034]).  However, Schaeffer does not disclose a second wheel which on rotation rotates the guidewire positioned in the adjuster about the axis of the guidewire.  Even though Munger et al. (US Pub. No. 2009/0082722 A1) and Strommer et al. (US Pub. No. 2005/0197557 A1) in view of Fitzgeral et al. (US Pat. No. 6,673,101 B1) (cited in the Non-Final Office Action, mailed 4/30/20) disclose both a first wheel which on rotation translates the guidewire positioned in the adjuster along an axis of the guidewire and a second wheel which on rotation rotates the guidewire positioned in the adjuster about the axis of the guidewire, there is no suggestion or motivation to combine the retaining slot first wheel engagement structure associated with Schaeffer with the second wheel rotation structure.   
Regarding claim 33, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, (b)    an adjuster comprising: (i) a first wheel which on rotation translates a guidewire positioned in the adjuster along an axis of the guidewire, wherein the first wheel comprises a first wheel axle; (iii) retaining slots configured to accept the axle, so that on rotation of the first wheel about the first wheel 
Schaeffer (US Pub. No. 2005/0245847 A1) discloses an adjuster comprising:(i)    a first wheel (32) (Figs. 4- 5) which on rotation translates a guidewire (17) (Figs. 4- 5) positioned in the adjuster along an axis of the guidewire (Figs. 4- 5), wherein the first wheel (32) comprises a first wheel axle (33) (P. [0035]); retaining slots (58) (Figs. 4- 5) configured to accept the axle (33) (See Fig. 5), so that on rotation of the first wheel (32) about the first wheel axle (33) the first wheel (32) slides in the retaining slots (58) to engage the guidewire (17) (Ps. [0033] – [0034]).  However, Schaeffer does not disclose a second wheel which on rotation rotates the guidewire positioned in the adjuster about the axis of the guidewire.  Even though Munger et al. (US Pub. No. 2009/0082722 A1) and Strommer et al. (US Pub. No. 2005/0197557 A1) in view of Fitzgeral et al. (US Pat. No. 6,673,101 B1) (cited in the Non-Final Office Action, mailed 4/30/20) disclose both a first wheel which on rotation translates the guidewire positioned in the adjuster along an axis of the guidewire and a second wheel which on rotation rotates the guidewire positioned in the adjuster about the axis of the guidewire, there is no suggestion or motivation to combine the retaining slot first wheel engagement structure associated with Schaeffer with the second wheel rotation structure.   
Regarding claim 36, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, (ii)    a second wheel which on rotation rotates the guidewire positioned in the adjuster about the axis of the guidewire, wherein the 
Look et al. (US Pub. No. 2017/0065396 A1; US Pat. No. 10,561,440 B2) (cited in the Non-Final Office Action, mailed 4/30/20) discloses a guidewire manipulation device (100) (Figs. 1- 5) that includes a plurality of cylinders (120) (Figs. 3-5) enclosed by the second wheel (118, 112) (Figs. 3- 4) and having respective axes parallel to the second wheel axis (See Figs. 3- 5 - - axis is represented by guidewire 102).  However, Look does not disclose that on rotation of the second wheel about the second wheel axis, the plurality of cylinders move orthogonally to their axes to engage the guidewire.  Instead, the mechanism for moving the cylinders (120) orthogonally to engage the guidewire (102) requires pressing lock switch 106 (Ps. [0050]- [0051]).  There is no suggestion or motivation to replace a lock switch mechanism with a second wheel mechanism required by the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759.  The examiner can normally be reached on Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.R/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771